Citation Nr: 0937514	
Decision Date: 10/01/09    Archive Date: 10/14/09

DOCKET NO.  03-01 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for otitis media 
suppurative of the left ear. 


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1952 to June 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Reno, Nevada.

In April 2003, a Board videoconference hearing was held; a 
transcript of the hearing is of record.  In October 2003 the 
case was remanded to the RO for further development.  In 
January 2006, the Board issued a denial of the Veteran's 
claim.

The Veteran appealed the January 2006 denial to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
August 2007 Order, the Court granted a Joint Motion for 
Remand, vacating the Board's January 2006 decision and 
remanding for additional proceedings.  This matter was 
remanded in January 2008.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Otitis media suppurative of the left ear clearly and 
unmistakably existed prior to active service and did not 
increase in severity during that service.


CONCLUSION OF LAW

Otitis media suppurative of the left ear was not aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letters to the Veteran in April 
2004 and February 2008.  The letters notified the Veteran of 
what information and evidence must be submitted to 
substantiate a claim for service connection, as well as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating and effective date in February 2008.  The 
claim was readjudicated in August 2009.  The Veteran has not 
been prejudiced.  The record establishes that the Veteran has 
been afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Therefore, the Board finds the 
duty to notify provisions of the VCAA have been fulfilled and 
any defective notice is nonprejudicial to the Veteran and is 
harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  All available service 
treatment records were obtained.  VA treatment records dated 
from 1993 to 2007 were obtained and associated with the 
claims folder.  Private medical records identified by the 
Veteran were obtained and associated with the claims file.  
There is no identified relevant evidence that has not been 
accounted for.  A VA examination was performed in November 
2008 in order to obtain medical evidence as to whether the 
left ear disability pre-existed service and was aggravated in 
service.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical evidence, or, in certain circumstances, lay evidence, 
of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).  

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 
2004). 

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a) (West 2002).  The Secretary shall consider all 
information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary 
shall give the benefit of the doubt to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990), the Court of Appeals 
for Veterans Claims (Court) stated that "a Veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996). 

Analysis

The Veteran alleges entitlement to service connection for his 
pre-existing otitis media, suppurative, chronic, left ear, 
due to aggravation during service.  

Otitis media of the left ear was not detected upon enlistment 
examination in 1952, but the enlistment examination noted a 
history of ear symptoms.  The Veteran's May 1952 enlistment 
examination noted a history of scarlet fever, at age four, 
which resulted in a retraction of the left eardrum.  
Additionally, the Veteran checked yes with respect to whether 
he had experienced running ears.  During his enlistment 
examination, the Veteran mentioned that his left ear had felt 
stopped up for three weeks due to a cold.  At that time, the 
Veteran's left ear disorder was not considered disabling and 
the Veteran began active service with the United States Navy 
on May 19, 1952.  The recorded history of ear symptoms is 
not, in and of itself, sufficient to constitute "noting" 
under 38 C.F.R. § 3.304(b).  Thus, the presumption of 
soundness applies.

VA must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service in order to 
rebut the presumption of soundness.  See VAOPGCPREC 3-2003.  
The Board will therefore address these matters in turn.

There is clear and unmistakable evidence that the otitis 
media, suppurative, chronic, left ear pre-existed service.  
Service treatment records show that after eighteen days of 
service, the Veteran was admitted to sick list on June 6, 
1952.  The Veteran was admitted for treatment for otorrhea, 
otalgia, and progressive loss of hearing.  On June 13, 1952, 
the Board of Medical Survey noted that the Veteran had 
reported a history of recurrent episodes of otorrhea and 
otalgia, with progressive loss of hearing in the left ear.  
The otorrhea became more profuse and he developed otalgia 
whenever he got a cold or got water in his ears.  He had also 
experienced more marked loss of hearing in the left ear 
during the previous few years.  Upon examination, external 
auditory canals were normal and dry, bilaterally.  In the 
right ear the tympanic membrane was intact and dry.  In the 
left ear, the tympanic membrane had a small attic 
perforation.  The remaining membrane was dry, thickened, and 
scarred with no normal landmarks.  X-rays revealed a well 
developed and pneumatized right mastoid.  The left mastoid 
was smaller and sclerotic with an area of increased 
radiolucency in the knee of the lateral sinus, and some 
sclerosis of the petrous pyramid.  The Board of Medical 
Survey held that the Veteran did not meet the minimum 
standards for enlistment or induction and he was unfit for 
further Naval service, by reason of physical disability and 
that the physical disability was neither incurred in, nor 
aggravated by, a period of active military service.  The 
Medical Board concluded that the otitis media suppurative of 
the left ear existed prior to service and was not aggravated 
during service.  There is no discharge examination of record, 
but the Veteran received an honorable discharge on June 20, 
1952.  

The service treatment records go beyond a mere "bare 
conclusion without a factual predicate in the record."  See 
Miller v. West, 11 Vet. App. 345, 348 (1998).  The Medical 
Board report was based upon consideration of clinical records 
including records of diagnostic tests, the Veteran's prior 
medical history, and physical examination.  Thus, this clear 
and unmistakable evidence that the otitis media suppurative 
of the left ear pre-existed the Veteran's military service.  

The Board must next determine whether there is clear and 
unmistakable evidence that the otitis media suppurative of 
the left ear was not aggravated in service.  Aggravation is 
characterized by an increase in the severity of a disability 
during service, and a finding of aggravation is not 
appropriate in cases where the evidence specifically shows 
that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The June 1952 Medical Board report establishes, by way of 
clear and unmistakable evidence, that the otitis media 
suppurative of the left ear was not permanently aggravated in 
service.  This determination was based upon consideration of 
clinical records, medical history, and physical examination.  

The November 2008 VA Ear, Nose, and Throat (ENT) examination 
also establishes, by way of clear and unmistakable evidence, 
that the otitis media suppurative of the left ear was not 
permanently aggravated in service.  This determination was 
based upon consideration of clinical records, medical 
history, and physical examination.  The November 2008 VA ENT 
examination report indicates that the Veteran was interviewed 
and a full otolaryngologic examination was conducted.  
Complete otolaryngologic head and neck examination and 
audiometric examination were performed.  The Veteran's claims 
folder including service treatment records, and the September 
2000 private medical report, were reviewed in conjunction 
with the examination.  The VA examiner noted the Veteran's 
medical history pertinent to the left ear otitis media.  The 
examiner indicated that the Veteran's current symptoms were 
intermittent left-sided otalgia with no recent otorrhea.  The 
Veteran reported having hearing loss worse on the left and 
occasional tinnitus and a popping sensation the left ear.  
The impression was chronic otitis media of the left ear 
inactive; sensorineural hearing loss, left greater than 
right; and tinnitus secondary to the hearing loss.  

The examiner stated that the Veteran had a history of otitis 
media which was complicated or caused by Scarlett fever at 
age four.  The examiner further stated that the Veteran had 
known chronic otologic condition with recurrent otalgia and 
otorrhea and progressive hearing loss for many years prior to 
his entrance into active military service.  The examiner 
indicated that the Veteran gave a history of have recurring 
symptoms of otalgia and otorrhea associated with upper 
respiratory infections and he developed an upper respiratory 
infection in military service.  The examiner stated that the 
chronicity and persistence of the Veteran's otologic problem 
and the examination and radiologic evaluation at that time in 
service were consistent with a long-standing and pre-existent 
chronic otitis media.  The examiner concluded that there 
appeared to be no evidence to substantiate that the Veteran's 
chronic left ear condition was either incurred during or 
aggravated by his active military service and as such, it is 
deemed that his chronic otitis media and associated hearing 
loss are not caused by or the result of military service.  

The Board has the duty to assess the credibility and weight 
to be given to the evidence.  See Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997), and cases cited therein.  In assessing 
such evidence, whether a physician provides a basis for his 
or her medical opinion goes to the weight or credibility of 
the evidence in the adjudication of the merits.  See 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  
Other factors for assessing the probative value of a medical 
opinion are the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez-Toyens 
v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. 
West, 13 Vet. App. 444, 448-9 (2000).  In Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008), the Court found that guiding 
factors in evaluating the probity of a medical opinion are 
whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles 
and methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  
Id.  The Court indicated that the claims file "is not a 
magical or talismanic set of documents, but rather a tool to 
assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator 
in making a decision on a claim."  Id.

The Board finds that the November 2008 VA medical opinion has 
great evidentiary weight.  The Board points out that the 
examiner, as an ENT specialist, has the skill and expertise 
to render a opinion as to the severity of an ear disability 
and whether such disability had worsened.  In determining the 
weight assigned to this evidence, the Board also looks at 
factors such as the health care provider's knowledge and 
skill in analyzing the medical data.  See also Black v. 
Brown, 10 Vet. App. 279, 284 (1997).  

The VA examiner reviewed the claims folder including the 
service treatment records and the Veteran's entire medical 
history before rendering a medical opinion.  The report 
indicates that the rationale for the opinion was medical 
record review and clinical examination.  The examiner 
specifically cited the clinical findings of the in-service 
examinations.  See the November 2008 VA medical opinion.  The 
Board finds that this opinion is of high probative value 
given that the examiner had the opportunity to examine the 
Veteran and conduct a record review as well as provide an 
articulated rationale for the conclusions reached.  The 
examiner had access to all pertinent evidence including 
medical evidence from service and the opinion was based on 
sufficient facts and data.  For these reasons, the Board 
finds that the November 2008 VA medical opinion has great 
evidentiary weight.  

The Veteran submitted a private medical opinion in support of 
his claim.  In a September 2000 statement, Dr. B., also an 
ENT specialist, noted that the Veteran recounted that he had 
scarlet fever at the age of four which resulted in a draining 
ear with loss of a portion of the ear drum.  Dr. B. also 
recounted that the Veteran, during his period of service, 
apparently, had an upper respiratory infection where his left 
ear drained and caused him a great deal of trouble, and 
because of this the Veteran was released from service.  Dr. 
B. noted that since his period of service, the Veteran has 
continued to experience left ear problems with hearing loss 
and intermittent pain and pressure.  Examination revealed a 
perforated nasal septum from previous nasal surgery, and a 
sclerotic tympanic membrane on the left with an old 
perforation inferiorly, which was inactive and quiescent.  
The diagnosis was chronic suppurative otitis media involving 
the left ear, which was quiescent.  Dr. B. opined that the 
otitis dated back to the age of four and seemed to have been 
exacerbated while in the Navy. 

The Board finds that the medical opinion by Dr. B. has less 
probative value than the November 2008 VA examination report 
and contemporaneous service treatment records.  The Board 
does not question Dr. B.'s skill or expertise as a physician 
and ENT specialist.  It does not appear, however, that Dr. B. 
had access to al pertinent evidence including the Veteran's 
service treatment records before rendering the medical 
opinion.  On the other hand, the VA examiner was able to 
review the service treatment records including all of the 
medical findings pertinent to the left ear before rendering 
an opinion.  The service treatment records are pertinent 
evidence since these records show the severity and nature of 
the left ear disorder in service.  Dr. B.'s medical opinion 
is less probative because Dr. B. did not have access to this 
pertinent evidence before rendering the opinion. Further, it 
appears that Dr. B.'s medical opinion is speculative since he 
indicated that it "seemed" that the left ear disorder was 
aggravated in service.  This opinion has limited probative 
value because the opinion expressed the relationship as 
possible, rather than probable.  See Bloom v. West, 12 Vet. 
App. 185, 187 (1999) (A medical statement using the term 
"could," or in the moving party's case, "may" or 
"possibly," without supporting clinical data or other 
rationale, is too speculative in order to provide the degree 
of certainty required for medical nexus evidence).  See also 
Bostain v. West, 11 Vet. App. 124, 127-28; Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (a medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus); and Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms 
such as "could have been" is not probative).  
 
The Veteran submitted a March 2008 private medical record 
which indicates that the Veteran complains of ear pain and 
"the symptoms began in 1952."  The Court has determined 
that a bare transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Thus, the March 2008 private medical record 
is not competent medical evidence showing service incurrence 
or aggravation.  

The Board acknowledges that the Veteran's argument that his 
otitis media, suppurative, chronic, left ear, had worsened 
due to his period of service.  In April 2003, the Veteran 
testified that he had received continuous treatment for his 
otitis media since his period of service and he alleged that 
his pre-existing otitis media was exacerbated by service.  
The Board finds that the evidence clearly and unmistakably 
shows that the veteran's disability preexisted service and 
was not aggravated by his 33 days of service.  

Therefore, for the reasons discussed above, the Board finds 
that service connection for otitis media of the left ear is 
not warranted, because there is clear and unmistakable 
evidence that the otitis media of the left ear existed prior 
to service and did not increase in severity during active 
service.  The claim is therefore denied.


ORDER

Entitlement to service connection for otitis media 
suppurative of the left ear is denied. 



___________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


